Name: Commission Implementing Regulation (EU) 2018/657 of 25 April 2018 amending Implementing Regulation (EU) 2016/2080 as regards the date of entry into storage of the skimmed milk powder sold by a tendering procedure
 Type: Implementing Regulation
 Subject Matter: distributive trades;  economic policy;  processed agricultural produce;  marketing;  trade policy
 Date Published: nan

 28.4.2018 EN Official Journal of the European Union LI 108/1 COMMISSION IMPLEMENTING REGULATION (EU) 2018/657 of 25 April 2018 amending Implementing Regulation (EU) 2016/2080 as regards the date of entry into storage of the skimmed milk powder sold by a tendering procedure THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), Having regard to Commission Implementing Regulation (EU) 2016/1240 of 18 May 2016 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to public intervention and aid for private storage (2), and in particular Article 28 thereof, Whereas: (1) In order to define the quantities of skimmed milk powder covered by the tendering procedure opened by Commission Implementing Regulation (EU) 2016/2080 (3), Article 1 of that Regulation lays down a time limit before which the skimmed milk powder must have entered into public storage. (2) Given the current situation on the milk and milk products market in terms of price recovery and the high level of intervention stocks, it is appropriate that an additional volume of skimmed milk powder is made available for sale by changing the date of entry into storage. (3) Implementing Regulation (EU) 2016/2080 should therefore be amended accordingly. (4) In order to make the skimmed milk powder available for sale without delay, this Regulation should enter into force on the day after its publication in the Official Journal of the European Union. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Implementing Regulation (EU) 2016/2080, the date of 1 April 2016 is replaced by 1 May 2016. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 April 2018. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 206, 30.7.2016, p. 71. (3) Commission Implementing Regulation (EU) 2016/2080 of 25 November 2016 opening the sale of skimmed milk powder by a tendering procedure (OJ L 321, 29.11.2016, p. 45).